                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WILLIAM STIPANOVICH,                             )
                                                 )
                        Plaintiff,               )
                                                 )       Civil Action No. 18-1380
        v.                                       )
                                                 )
MAYOR PEDUTO, BRUCE KRAUS,                       )
City Councilman, ZONE 3 POLICE                   )
STATION, and OMI OFFICE,                         )
                                                 )
                        Defendant.               )


                                     MEMORANDUM OPINION

        Plaintiff William Stipanovich (“plaintiff”), pro se, filed an “Application to Proceed in

District Court Without Prepaying Fees or Costs,” (ECF No. 1), with an attached complaint

naming as defendants in the caption and under section 1.B of the complaint “Mayor Peduto,

Bruce Kraus, Zone 3 Police Station, and OMI Office,” (“defendants’). (ECF No. 4 at 1-3).

        This court granted plaintiff leave to proceed in forma pauperis based upon his showing of

indigence. Gray v. Martinez, 352 F. App’x 656, 658 (3d Cir. 2009) (indicating that in “this

Circuit, . . . if [the court] is convinced that [plaintiff] is unable to pay the court costs and filing

fees, the court will grant leave to proceed in forma pauperis . . . [and] thereafter considers the

separate question whether the complaint should be dismissed.”). Pursuant to 28 U.S.C. §

1915(e), prior to ordering service of the complaint without payment of the filing fee, however,

the court must dismiss the case if it determines that the action is “frivolous or malicious,” 28

U.S.C. § 1915(e)(2)(B)(i), or “fails to state a claim on which relief may be granted,” 28 U.S.C. §

1915(e)(2)(B)(ii). Roman v. Jeffes, 904 F.2d 192, 195 (3d Cir. 1990) (“[T]he appropriate time


                                                     1
to make a decision to dismiss a case pursuant to § 1915 is before service of a complaint.”).

Additionally, under Federal Rule of Civil Procedure 12(h)(3), “[i[f the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” FED. R. CIV. P.

12(h)(3).

         The purpose of the in forma pauperis statute, 28 U.S.C. § 1915, is to assure equal and

meaningful access to the courts for indigent litigants. Neitzke v. Williams, 490 U.S. 319, 324,

329 (1989). Congress also provided in the in forma pauperis statute for dismissal of complaints

under certain circumstances in order to “prevent abusive or captious litigation” that could result

because a plaintiff proceeding in forma pauperis does not have the economic incentive ordinarily

created by otherwise required filing fees and costs to refrain from filing frivolous, malicious or

repetitive lawsuits. Neitzke, 490 U.S. at 324.

         A complaint filed pursuant to the in forma pauperis statute is subject to preservice

dismissal under § 1915(e)(2)(B)(i)1 where it is based upon indisputably meritless legal theory or

factual assertions that are clearly baseless. Neitzke, 490 U.S. at 327. In determining whether the

factual assertions are clearly baseless, and the complaint therefore is frivolous, the court may

pierce the veil of the complaint and need not accept its allegations as true. Denton v.

Hernandez, 504 U.S. 25, 33 (1992). Examples of baseless claims include “claims describing

fantastic or delusional scenarios, claims with which federal district judges are all too familiar.”

Neitzke, 490 U.S. at 328. Additionally, as provided for expressly by § 1915(e)(2)(ii), the court

must dismiss the complaint preservice if it fails to state a claim on which relief can be granted,

applying the same standard for dismissing a claim under Federal Rule of Civil Procedure




1
    Section 1915(e)(2)(B) was formerly codified at § 1915(d).
                                                  2
12(b)(6). Scheib v. Butcher, Civ. Act. No. 14-cv-1247, 2014 WL 4851902, at * 1 (W.D. Pa.

Sept. 25, 2014).

       Plaintiff indicates he brings a civil rights action under the First Amendment against

defendants, (ECF No. 4, § 2.A), stating as the sole allegations that “they don’t care & shut up

listen to me or else,” id. at 5, and seeking “$10 million” in damages. Id.

       Upon review of the complaint, and giving it the most liberal construction, Erickson v.

Pardus, 551 U.S. 89 (2007), the court determines it is legally frivolous under § 1915(e)(2)(B)(i)

because it is based upon an indisputably meritless legal theory, Neitzke, 490 U.S. at 327, and it

also fails to state a claim. The United States Supreme Court explained in Smith v. Arkansas

State Highway Employees, Local 1315, 441 U.S. 463 (1979), that “the First Amendment does

not impose any affirmative obligation on the government to listen.” 441 U.S. at 465; Kerchner v.

Obama, 612 F.3d 204, 209 (3d Cir. 2010) (finding appeal frivolous, observing that First

Amendment claim was meritless because the right to petition does not require the government to

listen, and ordering counsel to show cause why he should not pay just damages and costs for

frivolous appeal). There also are no allegations by plaintiff sufficient to show, or even at all, that

the defendants took any action that caused him constitutional harm for which he seeks relief.

       Based on the foregoing, the court will dismiss the complaint as frivolous and for failure

to state a claim. Ordinarily, upon dismissing a complaint a court must grant plaintiff the

opportunity to amend, if amendment can cure the deficiencies in the complaint. Where,

however, amendment cannot cure the deficiencies, such as where the complaint is frivolous

under § 1915(e)(2)(B)(i), the court may dismiss the complaint with prejudice without leave to

amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 112-113 (3d Cir. 2002) (“[D]ismissals




                                                  3
of frivolous claims do not require leave to amend.”). Accordingly, the court will dismiss the

complaint without leave to amend.

       An appropriate order follows.

Dated: October 30, 2018                             By the court,


                                                    s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Chief United States District Judge


cc:    William Stipanovich, pro se
       918 Climax Street
       Pittsburgh, PA 15210




                                               4
